Case 1:18-cv-03287-AMD-LB Document 38 Filed 09/30/20 Page 1 of 14 PageID #: 137




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                             X


  XAVIER ONEIL,
                                        Plaintiff,
                                                                 MEMORANDUM DECISION
                                                                 AND ORDER
                          - against -
                                                                 18-CV-3287(AMD)(LB)
  CORRECTIONAL OFFICER S. RODRIGUEZ,

                                        Defendant.

                                                             X

  ANN M.DONNELLY,United States District Judge:

          On May 30,2018, the pro se plaintiff filed this action pursuant to 42 U.S.C. § 1983

  against the City of New York. (ECF No. 1.) On June 19, 2018, 1 granted the plaintiffs motion

  for leave to proceed informa pauperis, dismissed the City of New York as an improper

  defendant and added Correctional Officer S. Rodriguez as the defendant. (ECF No. 6.) The

  defendant moved to dismiss the complaint(ECF No. 12), and I granted the motion but allowed

  the plaintiff to amend his complaint(ECF No. 21). On August 7, 2019, the plaintiff filed an

  amended complaint. (ECF No. 25.) On October 3,2019, the defendant moved to dismiss the

  amended complaint(ECF No. 28); to date, the plaintiff has not filed an opposition.' For the

  reasons that follow, I grant the defendant's motion, but allow the plaintiff to amend his

  complaint.

                                              BACKGROUND


          The plaintiff claims that on August 17, 2017, he got into an argument with Officer

  Rodriguez in the special housing unit at the Metropolitan Detention Center while she was


 'The plaintiffs opposition was originally due by November 18, 2019. {See October 3,2019 Scheduling
  Order.) After giving the plaintiff several extensions, I gave him until August 8, 2020 to file a response.
  The plaintiff did not file his opposition on that date, or otherwise move the Court for an extension of time.
Case 1:18-cv-03287-AMD-LB Document 38 Filed 09/30/20 Page 2 of 14 PageID #: 138




  escorting him to the visitors' room. (ECF No. 25 at 3-4.) The plaintiff called her a "bitch," and

  she punched him in the face. {Id. at 4.) Another officer pulled the plaintiff away from Officer

  Rodriguez, asked him if he "was okay" and escorted him to the visitors' room. {Id.)

          The plaintiff did not seek medical attention for the punch but says that he experienced

  "paranoia, mental depression" and "nervousness around other inmates [and] officers," and was

  "scared" for his safety. {Id.) When he was assaulted, he had "soreness" on the left side of his

  face and a "headache." {Id.)

         "After being assaulted, taunted and threatened," the plaintiff"knew [he] had to do

  something;" he wrote "another letter" to the Warden, S.I.S., the SHU lieutenant and SHU officer

  "in charge" to explain the incident and report Officer Rodriguez's behavior. {Id. at 9.) When the

  plaintiff asked the Warden and S.l.S. if they received his letters, they said that they had not,

  which led the plaintiff"to believe someone was throwing [his] letters away." {Id.) He "told both

  S.l.S. and the Warden to review the cam[e]ras." {Id.)

          According to the plaintiff. Officer Rodriguez ordered him to keep his "mouth shut,"

  "taunted" him and called him a "snitch." {Id. at 4.) At one point. Officer Rodriguez came to the

  plaintiffs cell and "told [him]she had something for [him],""which caused [the plaintiff] to fear

  for [his] safety." {Id. at 9.) Before he reported this "incident," multiple officers "tried to

  convince [him] not to talk." {Id.) After he reported the incident. Officer Rodriguez told other

  officers and inmates that he was "snitching,""which incited inmates and officers to start calling

  [him] a snitch." {Id.) On December 31, 2017, an inmate assaulted the plaintiff, and told the

  plaintiff"this is what [he] get[s] for snitching." {Id.)

         The plaintiff alleges that Officer Rodriguez violated the First Amendment and the Equal

  Protection Clause, and "deliberate[ly] inflict[ed]... pain." {Id. at 9-10.) He maintains that
Case 1:18-cv-03287-AMD-LB Document 38 Filed 09/30/20 Page 3 of 14 PageID #: 139




  "[o]ther[]s similarly situated would not have been treated as [he] was because officers are not

  trained to act in an unfair and unprofessional manner." {Id. at 10.) He seeks monetary damages.

  {Id. at 5.)

                                     STANDARD OF REVIEW


          In order to survive a motion to dismiss, a complaint must plead "enough facts to state a

  claim to relief that is plausible on its face." BellAtl. Corp. v. Twombly, 550 U.S. 544, 570

  (2007). A claim is plausible "when the plaintiff pleads factual content that allows the court to

  draw the reasonable inference that the defendant is liable for the misconduct alleged." Matson v.

  Bd. ofEduc.,631 F.3d 57,63(2d Cir. 2011){quoWng Ashcroft v. Iqbal, 556 U.S. 662,678

  (2009))(internal quotation marks omitted). While "detailed factual allegations" are not required,

  "[a] pleading that offers 'labels and conclusions' or 'a formulaic recitation ofthe elements of a

  cause of action will not do.'" Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

          The plaintiff is proceeding pro se, so I evaluate his complaint by "less stringent standards

  than formal pleadings drafted by lawyers," Erickson v. Pardus, 551 U.S. 89,94(2007)(per

  curiam)(quoting Estelle v. Gamble,429 U.S. 97, 106(1976)), and interpret it to raise the

  strongest arguments it suggests, especially since it alleges civil rights violations, see Sealed

  PlaintiffV. Sealed Defendant #1, 537 F.3d 185, 191-93(2d Cir. 2008); Weixel v. Bd. ofEduc. of

  CityofN.Y., 287 F.3d 138, 146(2d Cir. 2002)(citing Weinstein v. Albright, 261 F.3d 127, 132

 (2d Cir. 2001)).

                                            DISCUSSION


          1 construe the plaintiffs allegations liberally to raise Eighth Amendment excessive force.

  First Amendment retaliation and Fifth Amendment equal protection claims, pursuant to Bivens v.
Case 1:18-cv-03287-AMD-LB Document 38 Filed 09/30/20 Page 4 of 14 PageID #: 140




  Six Unknown Named Agents ofFederal Bureau ofNarcotics, 403 U.S. 388(1971).^ The

  defendant argues that these claims constitute unwarranted extensions of Bivens, and that the

  plaintiff does not state a claim upon which relief can be granted. (ECF No. 28-2.)

    I.    Availability of a Bivens Remedy

          In Bivens, the Supreme Court held that a plaintiff could recover money damages for

  injuries caused by federal officers' violation of his Fourth Amendment rights when they searched

  his home and arrested him without a warrant. 403 U.S. at 397. Although Congress had not

  established a right for individuals to sue and recover damages from federal officers, the Court

  concluded that the violation gave rise to a private right of action. Id. "In the decade that

  followed, the Court recognized what has come to be called an implied cause of action in two

  cases involving other constitutional violations." Ziglar v. Abbasi, 137 S. Ct. 1843, 1854(2017).

  In Davis v. Passman,442 U.S. 228(1979), the Court held that the Fifth Amendment Due Process

  Clause provided a damages remedy for gender discrimination, and in Carlson v. Green,446 U.S.

  14(1980), the Court held that the Eighth Amendment Cruel and Unusual Punishments Clause




  ^ The plaintiff alleges violations that occurred after he pled guilty on September 9, 2016. See September
 9, 2016 Minute Entry, United States v. Oneal, 16-CR-21 (filed December 11, 2015). Although the
  plaintiff was not sentenced until May 31, 2018,see May 31, 2018 Minute Entry, the defendant argues that
  his excessive force claim falls under the Eighth Amendment because he was no longer a pretrial detainee.
 1 agree. See Morrison v. United States, No. 17-CV-6779, 2019 WL 5295119, at *4(S.D.N.Y. Oct. 18,
 2019)("[The plaintiff] pled guilty and was awaiting sentencing.... While the constitutional status of
 convicted, but not sentenced, defendants remains an unanswered question in this circuit, district courts
 apply the Eighth Amendment, not the Fifth or Fourteenth Amendments,to individuals in [the plaintiffs]
 circumstance."); Stewart v. Schiro, No. 13-CV-3613, 2015 WL 1854198, at *11 (E.D.N.Y. Apr. 22, 2015)
 (agreeing with the "weight of authority" that an individual "who at the time ofthe alleged constitutional
 deprivation was awaiting sentencing after pleading guilty of a crime and after being convicted upon such
 a plea" is not a "pretrial detainee"); Jeanty v. Cty. ofOrange, 379 F. Supp. 2d 533, 539(S.D.N.Y. 2005)
 ("[P]laintiffs excessive force claim, which arose after he was convicted but before he was sentenced, is to
 be analyzed under the Eighth Amendment."); White v. Hess, No. 14-CV-3339, 2020 WL 1536379, at *7
 (E.D.N.Y. Mar. 31,2020)("[T]he Court Joins the majority of courts that have concluded that a post-
 conviction, pre-sentencing inmate is protected by the Eighth Amendment.").
Case 1:18-cv-03287-AMD-LB Document 38 Filed 09/30/20 Page 5 of 14 PageID #: 141




  provided a damages remedy for failure to provide adequate medical treatment. See Ziglar, 137

  S. Ct. at 1854-55.


          Since these cases were decided, the Court has "adopted a far more cautious course before

  finding implied causes of action;""expanding the Bivens remedy is now a 'disfavored'judicial

  activity." Id. at 1855, 1857(quoting Iqbal, 556 U.S. at 675). In determining whether there is an

  implied cause of action under the Constitution,"separation-of-powers principals are or should be

  central to the analysis. The question is who should decide whether to provide for a damages

  remedy. Congress or the courts?" Id. at 1857. The Court has set out a "two-step inquiry" to

  determine whether to extend Bivens: the first step is to "inquire whether the request involves a

  claim that arises in a 'new context' or involves a 'new category of defendants,"' and the second

  step is to "ask whether there are any 'special factors that counsel hesitation' about granting the

  extension." Hernandez v. Mesa, 140 S. Ct. 735, 743(2020)(quoting Corr. Servs. Corp. v.

  Malesko, 534 U.S. 61,68(2001)and Ziglar, 137 S. Ct. at 1857 (citations, quotation marks and

  alterations omitted)). "[T]he new-context inquiry is easily satisfied." Ziglar, 137 S. Ct. at 1865.

  "A case might differ in a meaningful way because ofthe rank ofthe officers involved; the

  constitutional right at issue; the generality or specificity of the official action; the extent of

  Judicial guidance as to how an officer should respond to the problem or emergency to be

  confronted; the statutory or other legal mandate under which the officer was operating; the risk

  of disruptive intrusion by the Judiciary into the functioning of other branches; or the presence of

  potential special factors that previous Bivens cases did not consider." Id. at 1860.

          The plaintiff makes First amendment claims, equal protection claims, and excessive force

  claims under the Eighth Amendment. These claims are different from the claims in Bivens,

  Davis and Carlson. None of these cases recognized a Bivens remedy for First Amendment
Case 1:18-cv-03287-AMD-LB Document 38 Filed 09/30/20 Page 6 of 14 PageID #: 142




  retaliation. See Iqbal, 556 U.S. at 675 ("[W]e have declined to extend Bivens to a claim

  sounding in the First Amendment."); White v. Hess, No. 14-CV-3339, 2020 WL 1536379, at *6

  (E.D.N.Y. Mar. 31,2020)("Nationwide, district courts seem to be in agreement that, post-

  Abbasi, prisoners have no right to bring a Bivens action for violation of the First Amendment.")

  (quoting Bistrain v. Levi, 912 F.3d 79,96(3d. Cir. 2018))(internal quotation marks and

  alterations omitted). Although Carlson recognized a remedy for violation of a prisoner's Eighth

  Amendment rights, the plaintiff was claiming failure to provide adequate medical treatment, not

  excessive force. See Ojo v. United States, No. 16-CV-4112, 2019 WL 3852391, at *13

  (E.D.N.Y. Aug. 15,2019)("To the extent that plaintiffs excessive force claims arise under the

  Eighth Amendment,there are meaningful differences between plaintiffs allegations of excessive

  handcuffing and the indifference to serious medical needs at issue in Carlson. Since no Supreme

  Court decision has ever extended Bivens to encompass the specific context presented by

  plaintiffs excessive force claims, this cause of action presents a new Bivens context."), report

  and recommendation adopted, 2019 WL 4602823(E.D.N.Y. Sept. 23, 2019). And although

  Davis recognized a remedy for violation of a person's Fifth Amendment rights, the claim at issue

  was gender discrimination, not an equal protection claim based on treatment in prison.^ See Ojo

  V. United States, 364 F. Supp. 3d 163, 173(E.D.N.Y. 2019)(the plaintiffs claim presented a

  new context because it was "based on a prison policy that distinguishes between groups of

  people based on their membership in a non-suspect class, rather than their gender").

          Because the claims present new contexts, I assess whether there is an alternate process

  for protecting the plaintiffs rights, and whether special factors counsel hesitation in extending

  the Bivens remedy. See Ziglar, 137 S. Ct. at 1857-60. The defendant argues that because the


  ^ Although the plaintiff claims that others would not have been treated the same way that he was treated,
  he does not explain the basis for his equal protection claim.
Case 1:18-cv-03287-AMD-LB Document 38 Filed 09/30/20 Page 7 of 14 PageID #: 143




  plaintiff had alternative avenues to pursue his claims under the Federal Tort Claims Act

  ("FTCA")and Prison Litigation Reform Act("PLRA"), and because Congress—not the courts—

  should determine whether an action for damages should arise, Bivens should not be extended to

  the plaintiffs claims.

          Courts have reached different conclusions on whether the FTCA precludes a Bivens

  remedy. Compare Bueno Diaz v. Mercurio,442 F. Supp. 3d 701, 710(S.D.N.Y. 2020)(the

  FTCA does not preclude a Bivens remedy, and the Supreme Court "has repeatedly emphasized

  that an FTCA claim is simply not a substitute for a Bivens action")(citations and quotation

  marks omitted) and Powell v. United States, No. 19-CV-11351,2020 WL 5126392, at * 10

  (S.D.N.Y. Aug. 31,2020)("[T]he FTCA facilitates only liability in tort against the United States

  itself, whereas the Bivens remedy vindicates violations of constitutional rights by federal

  employees... The FTCA standing on its own does not give the Court reason to hesitate in

  extending BivensP)(citations and quotation marks omitted) with Sosa v. Bustos, No. 17-CV-417,

  2020 WL 1940550, at *4(S.D.N.Y. Apr. 22,2020)("The Supreme Court has ... held that

  alternative remedies need not be perfectly congruent to preclude a Bivens remedy. Courts in this

  District have therefore found that, ^os\-Abbasi, the FTCA as a potential remedy counsels

  hesitation in extending a Bivens remedy.")(citations and quotation marks omitted) and Rivera v.

  Samilo,370 F. Supp. 3d 362, 369-70(E.D.N.Y. 2019)(the FTCA is an "alternative avenue for

  redress" that "counsel[s] against an implied right of action"). Although this alternative remedy

  might be enough to preclude a Bivens remedy under Ziglar, I do not need to decide the issue

  based on the FTCA alone, since other factors counsel hesitation in allowing a Bivens remedy in

  this case.
Case 1:18-cv-03287-AMD-LB Document 38 Filed 09/30/20 Page 8 of 14 PageID #: 144




         In Ziglar, the Supreme Court stated:

         [L]egisiative action suggesting that Congress does not want a damages remedy is
         itself a factor counseling hesitation. Some 15 years after Carlson was decided,
         Congress passed the Prison Litigation Reform Act of 1995, which made
         comprehensive changes to the way prisoner abuse claims must be brought in
         federal court. So it seems clear that Congress had specific occasion to consider
         the matter of prisoner abuse and to consider the proper way to remedy those
         wrongs.... But the Act itself does not provide for a standalone damages remedy
         against federal jailers. It could be argued that this suggests Congress chose not to
         extend the Carlson damages remedy to cases involving other types of prisoner
         mistreatment.


  137 S. Ct. at 1865 (citations omitted); see also White, 2020 WL 1536379, at *7(same); Sabir v.

  Williams, No. 20-CV-8, 2020 WL 3489522, at *4(D. Conn. June 26, 2020)("Congress's failure

  to include a prisoner damages remedy for prisoner abuse in the [PLRA]counsels against

  extending a Bivens damages remedy to inmates seeking to extend Bivens in a new context.");

  Gonzalez v. Hasty, 269 F. Supp. 3d 45,61 (E.D.N.Y. 2017)("Congress has been active in the

  area of prisoners' rights and its actions do not support the creation of a new Bivens claim.")

  (discussing the PLRA),aff'd, 755 F. App'x 67(2d Cir. 2018); Fulton v. Core Servs. Grp. Inc.,

  No. 19-CV-7050, 2020 WL 352495, at *3(E.D.N.Y. Jan. 21, 2020)(a prisoner who claimed that

  he was remanded to prison without due process could not state a Bivens claim because there were

  "alternative remedies" available to him, including the PLRA, which "requires an administrative

  process by which the Bureau ofPrisons can itself correct any unconstitutional or... undesirable

  conditions of confinement"); Ojo, 2019 WL 3852391, at *14("[T]he availability of alternative

  relief by way of the BOP administrative grievance process and congress's legislation in the area

  of prisoners' rights are special factors that counsel against recognizing a Bivens remedy."); but

  seeDixonv. Von Blackensee,^o. 17-CV-7359, 2019 WL 2433597, at *15 (S.D.N.Y. June 11,

  2019)("Relegating the vindication of Constitutional rights to Congress would be depriving

  federal courts oftheir principal function."), on reconsideration in part sub nom. Dixon v.


                                                   8
Case 1:18-cv-03287-AMD-LB Document 38 Filed 09/30/20 Page 9 of 14 PageID #: 145




  Blackensee, 2020 WL 1489791 (S.D.N.Y. Mar. 27,2020). Congress' legislative action in the

  area of prisoners' rights through the PLRA,including by requiring an administrative process,

  weighs against extending a Bivens remedy to the plaintiffs claims.

          Courts have recognized additional factors that counsel hesitation in extending the remedy

  to First Amendment claims, including that an extension "would impose substantial costs, in both

  time and money, upon individual officers and employees ofthe federal government, that federal

  officials' own First Amendment rights could suffer, and there is already an existing patchwork of

  federal statutes that provide accountability for federal officials." Ojo, 2019 WL 3852391, at *14

  (citations and quotation marks omitted); see also Sabir, 2020 WL 3489522, at *4("The Ziglar

  analysis does not suggest affording a Bivens remedy for a federal inmate's First Amendment

  retaliation claim.").

         For these reasons, and in light ofthe Supreme Court's wariness to expand Bivens^ 1

  conclude that Bivens does not give the plaintiff a right of action for his claims.

   II.   Sufficiency of Allegations

         Even if a Bivens remedy were available for the plaintiffs claims, 1 would find that the

  plaintiffs allegations were insufficient to state an excessive force claim for compensatory

  damages, a First Amendment retaliation claim or an equal protection claim,

             a. Excessive Force


          Section 1997e(e) of the PLRA states that "[n]o Federal civil action may be brought by a

  prisoner confined in a jail, prison, or other correctional facility, for mental or emotional injury

  suffered while in custody without a prior showing of physical injury," and "applies to claims in

  which a plaintiff alleges constitutional violations." Thompson v. Carter^ 284 F.3d 411,416-17
Case 1:18-cv-03287-AMD-LB Document 38 Filed 09/30/20 Page 10 of 14 PageID #: 146




  (2d Cir. 2002)/ While "there is no statutory definition of'physical injury' as used in section

   1997e(e)," the Second Circuit has held that a plaintiffs physical injury must be "more than de

   minimis" Abreu v. Nicholls, No. 04-CV-7778,2011 WL 1044373, at *3(S.D.N.Y. Mar. 22,

   2011)(quoting Liner v. Goord, 196 F.3d 132, 135 (2d Cir. 1999)), report and recommendation

   adopted, 2012 WL 1079985 (S.D.N.Y. Mar. 30, 2012).

          The plaintiff admits that he did not seek medical treatment but claims that he had

  "soreness" on the left side of his face and a "headache." (ECF No. 25 at 4.) He also claims that

   he experienced "paranoia, mental depression" and "nervousness around other inmates [and]

   officers," and was "scared" for his safety. {Id.)

          These allegations are insufficient to meet the "physical injury" requirement of Section

   1997e(e). As I concluded when I dismissed the plaintiffs original complaint, the plaintiffs

  allegations of paranoia, depression and nervousness do not satisfy the physical injury

  requirement. {See ECF No. 21 at 4(collecting cases).) The plaintiffs new allegations of

  soreness and a headache are also insufficient. See Nelson v. McGrain, No. 12-CV-6292,2019

   WL 2590608, at *2(W.D.N.Y. June 25, 2019)("Courts within this district have defined 'mental

  or emotional injuries' to include headaches."); McCloud v. Tureglio, No. 07-CV-650, 2008 WL

   1772305, at *8(N.D.N.Y. Apr. 15, 2008){""[RJepeatedpunches by correctional officials ...

  have been specifically held by district courts in this Circuit to not constitute physical injury

  under the PLRA, where they resulted in only superficial and temporary irritations or abrasions.")

  (collecting cases).




    Section 1997e(e) limits recovery of damages for mental and emotional injury with no showing of
  physical injury, but "it does not restrict a plaintiffs ability to recover compensatory damages for actual
  injury, nominal or punitive damages, or injunctive and declaratory relief." Thompson, 284 F.3d at 416. It
  is not clear from the complaint that the plaintiff seeks nominal or punitive damages, but if he did, the
  PLRA's physical injury requirement would not bar this relief.

                                                     10
Case 1:18-cv-03287-AMD-LB Document 38 Filed 09/30/20 Page 11 of 14 PageID #: 147




              b. Retaliation


          "[T]o survive a motion to dismiss a complaint, a plaintiff asserting First Amendment

   retaliation claims must allege(1)that the speech or conduct at issue was protected,(2)that the

   defendant took adverse action against the plaintiff, and (3)that there was a causal connection

   between the protected speech and the adverse action." Davis v. Goord,320 F.3d 346, 352(2d

   Cir. 2003)(citation and quotation marks omitted).

          The plaintiff alleges that Officer Rodriguez ordered him to keep his "mouth shut,"

  "taunted" him, called him a "snitch," and came to his cell and "told [him] she had something for

  [him]." (ECF No. 25 at 4, 9.) He also claims that Officer Rodriguez told officers and inmates

  that he was "snitching,""which incited inmates and officers to start calling [him] a snitch," and

  that months later an inmate assaulted the plaintiff and told him "this is what[he] get[s] for

  snitching." (Id. at 9.)

          As I concluded when I dismissed the plaintiffs original complaint, the defendant's

  alleged taunts and threats to the plaintiff do not constitute an adverse action against him. (See

  ECF No.21 at 4-5 (collecting cases).) Although an assault may constitute an adverse action, the

   plaintiffs allegations about the assault are conclusory and lack detail; the plaintiff says that he

  "was assa[u]lted in [his] cell" but does not explain what the assault entailed. Moreover, he does

   not allege that Officer Rodriguez directed the inmate to assault him or that she played a role in

  the assault, although he does claim that her comments incited inmates. Thus, these allegations

  are insufficient to state a First Amendment retaliation claim.


              c. Equal Protection

          "[W]hile the Fifth Amendment contains no equal protection clause, it does forbid

  discrimination that is so unjustifiable as to be violative of due process." Weinberger v.



                                                    11
Case 1:18-cv-03287-AMD-LB Document 38 Filed 09/30/20 Page 12 of 14 PageID #: 148




   Wiesenfeld, 420 U.S. 636,638 n.2(1975)(citation and quotations omitted). The "approach to

   Fifth Amendment equal protection claims has always been precisely the same as to equal

   protection claims under the Fourteenth Amendment." Id.', see also Neary v. Gruenberg, 730 F.

  App'x 7, 10 n.2(2d Cir. 2018)(summary order)("[T]he Court has interpreted the guarantees of

  equal protection under the Fourteenth and Fifth Amendments as being coextensive."). To state a

   violation of the Equal Protection Clause, the plaintiff"must demonstrate that he was treated

  differently than others similarly situated as a result of intentional or purposeful discrimination."

  Phillips V. Girdich, 408 F.3d 124, 129(2d Cir. 2005).

          The plaintiff claims that "[o]ther[]s similarly situated would not have been treated as [he]

   was because officers are not trained to act in an unfair and unprofessional manner." (ECF No.

  25 at 10.) However,the plaintiff does not allege any facts that support his claim that he was

  treated differently than others who were similarly situated. Without more, the plaintiffs

  conclusory allegation that he was treated differently is insufficient to state an equal protection

  claim. See, e.g., Watkim v. Doe, 19-CV-1561, 2020 WL 1846777, at *5(N.D.N.Y. Apr. 13,

  2020)("[The] plaintiff alleges in conclusory fashion that defendants ... violated his equal

  protection rights. The amended complaint, however, lacks any allegations in support of this

  claim. Indeed, the amended complaint does not contain any allegations of purposeful

  discrimination directed at an identifiable or suspect class, and fails to identify any individuals

  treated differently than plaintiff under a similar situation.").

   III.   Additional Claims


          Although there is no Bivens remedy for the plaintiffs constitutional claims, he may be

  able to assert state law claims under the FTCA. The FTCA permits some suits for damages

  against the United States. See Olivo v. Doe, No. 20-CV-231, 2020 WL 616576, at *3(E.D.N.Y.



                                                     12
Case 1:18-cv-03287-AMD-LB Document 38 Filed 09/30/20 Page 13 of 14 PageID #: 149




  Feb. 10, 2020)("The FTCA waives sovereign immunity and permits some suits for damages

  against the United States 'for injury or loss of property, or personal injury or death caused by the

  negligent or wrongful act or omission of any employee of the Government while acting within

  the scope of his office or employment, under circumstances where the United States, if a private

   person, would be liable to the claimant in accordance with the law of the place where the act or

  omission occurred.'")(quoting 28 U.S.C. § 1346(b)(1)); Ojo v. United States, No. 16-CV-4112,

  2020 WL 828076, at *8(E.D.N.Y. Feb. 20, 2020)("[T]he FTCA does not bar claims for certain

  intentional torts when they are committed by 'investigative or law enforcement officers,'"

  including "BOP employees.")(citations omitted). In order to bring a claim under the FTCA,a

   plaintiff must name the United States as a defendant, see 28 U.S.C. §§ 2674,2679, and must

  show that he exhausted his administrative remedies by filing a tort claim with the appropriate

  agency—such as the Bureau of Prisons—^"within two years after such claim accrues," 28 U.S.C.

  §2401.

          The plaintiff does not name the United States as a defendant, specifically assert FTCA

  claims or describe how he exhausted administrative remedies. His initial complaint, however,

  named the City of New York {see ECF No. 1), suggesting that he did not intend to limit his

  claims to Officer Rodriguez, and his amended complaint states that he "exh[a]usted

  administrative remed[ie]s"(ECF No. 25 at 4). In an abundance of caution, 1 allow the plaintiff to

  amend his complaint to add the United States as a party and assert any claims under the FTCA.

  The plaintiff should explain how he exhausted his administrative remedies for any FTCA claims.

                                           CONCLUSION


           For the reasons stated above, 1 grant the defendant's motion to dismiss. However, 1 give

  the plaintiff leave to amend his complaint within 30 days of this order. The new complaint must



                                                   13
Case 1:18-cv-03287-AMD-LB Document 38 Filed 09/30/20 Page 14 of 14 PageID #: 150




   be captioned "Second Amended Complaint" and bear the same docket number as this order(18-
   CV-3287(AMD)(LB)). The plaintiff is advised that any amended complaint will completely
   replace the original complaint and the first amended complaint, so he should not rely on any
  allegations in his prior complaints. If the plaintiff does not file an amended complaint within 30
  days,judgment dismissing this action will enter.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order
  would not be taken in good faith and therefore informa pauperis status is denied for purpose of
  an appeal. See Coppedge v. United Stales, 369 U.S. 438, 444-45 (1962).



  SO ORDERED.


                                                        s/Ann M. Donnelly
                                                      ANN M. DONNELLY
                                                       United States District Judge

  Dated: Brooklyn, New York
         September 30,2020




                                                 14
